Opinion filed February 17,
2011
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-11-00003-CR 
                                                    __________
 
                          JOHNATHEN
LEE HARRISON, Appellant
 
                                                             V.
 
                                      STATE
OF TEXAS, Appellee

 
                                   On
Appeal from the 35th District Court
 
                                                           Brown
County, Texas
 
                                                   Trial
Court Cause No. CR20133
 

 
                                            M E M O R A N
D U M   O P I N I O N
 
             The
jury convicted Johnathen Lee Harrison of the offense of burglary of a
habitation with the commission of a sexual assault.  The trial court assessed
punishment at confinement for sixty years.  Harrison filed an untimely notice
of appeal.  We dismiss the appeal. 
            Harrison’s
sentence was imposed on September 17, 2010.  A timely motion for new trial was
filed on October 13 and denied by the trial court on October 21.  The trial
court appointed appellate counsel on December 2 and noted in its order of
appointment that no notice of appeal had been filed.  Appellate counsel filed
the notice of appeal on January 5, 2011.  Upon realizing that the notice of
appeal was untimely based on the date of sentencing (as opposed to the date the
judgment nunc pro tunc was signed), appellate counsel filed a motion in this
court requesting an extension of time to perfect the appeal.  The motion was
mailed on January 5 and filed on January 7.
            Pursuant
to Tex. R. App. P. 26.2(a)(2),
the notice of appeal was due ninety days after the day sentence was imposed. 
In this case, the due date was December 16, 2010.  Pursuant to Tex. R. App. P. 26.3, the motion
for extension of time to file the notice of appeal was due fifteen days
thereafter:  December 31, 2010.  Both the notice of appeal and the motion for
extension must be filed within fifteen days after the deadline for filing the
notice of appeal.  Rule 26.3.  In this case, neither was filed within that time
period.  
Absent
a timely filed notice of appeal, we do not have jurisdiction to entertain the
appeal.  Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App. 1998); Olivo
v. State, 918 S.W.2d 519 (Tex. Crim. App. 1996); Rodarte v. State,
860 S.W.2d 108 (Tex. Crim. App. 1993).  We are also without jurisdiction to
grant a motion for extension that is filed more than fifteen days after the
date that the notice of appeal was due.  Olivo, 918 S.W.2d 519.  
Accordingly,
appellant’s motion for extension of time to perfect the appeal is overruled,
and the appeal is dismissed for want of jurisdiction.  
 
 
                                                                                    PER
CURIAM
 
February 17,
2011
Do not publish. 
See Tex. R. App. P.
47.2(b).
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.